DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species QQ, Figures 47A-47C in the reply filed on 01 September 2022 is acknowledged.  The traversal is on the ground(s) that at least Species PP, Figures 46A-46D is an obvious variant of the elected species and should be examined with the elected species.  The examiner agrees that Species PP and Species QQ can be examined together as they are obvious variants identified by the applicant.  Claims 1-20 are drawn to the elected species and will be examined herewith.  The remaining species that were not specifically argued by the applicant are withdrawn.
The remainder of the requirement is still deemed proper and is therefore made FINAL.
Priority
The current species being examined on the merits was first disclosed in application 14/406,781, therefore, for the purposes of examination, the effective filing date of the claims is 16 January 2017.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2014/0318406 by Rall et al (Rall) in view of U.S. Pre-Grant Publication 2016/0223307 by Bray (Bray).
Regarding claim 1, Rall discloses a projectile with enhanced performance characteristics for use with a firearm (See Figures, clearly illustrated), comprising: a housing (12) comprising a front end (At approximately element 14), a rear end having a base opposite the front end (See at least Figure 1, clearly illustrated), a cylindrical portion integrally interconnected to the base and extending to a nose portion that terminates at the front end (See at least Figure 1, clearly illustrated), and a cavity extending from the front end into the housing (14), and an insert (18) comprising: a first end having a tip (30.1); a second end having a base (30.3); a stem portion extending from the second end to a first point of the insert between the first end and the second end, the stem portion having a first diameter proximate the first point and second smaller diameter proximate the second end, wherein the stem tapers from the first diameter to the second smaller diameter at a second point between the first point and the second end (See at least Figure 1, clearly illustrated); and a nose portion tapering from the tip to the stem portion, wherein the nose portion is integrally interconnected to the stem portion at the first point of the insert (See at least Paragraphs 0063-0065, it would have been obvious to have a sharp point or “spitzer” to increase aerodynamics of the projectile.
Rall does not disclose cutouts.
Bray, a related prior art reference, discloses wherein the housing has a plurality of cutouts extending from the front end a first length such that the cutouts extend from an exterior surface of the housing into the cavity (312, See Figures, clearly illustrated and at least Paragraphs 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rall with the noted teachings of Bray.  The suggestion/ motivation for doing so would have been to facilitate expansion or “mushrooming” upon impact as clearly taught by Bray.
Regarding claim 2, Rall further discloses wherein the cylindrical portion of the housing comprises a plurality of angled driving bands and a plurality of angled relief cuts, wherein each angled driving band has a larger circumference than each angled relief cut, and wherein each angled driving band is positioned between two angled relief cuts (See at least Figure 1, clearly illustrated).
Regarding claim 2, Bray further discloses wherein the housing comprises two cutouts (See at least Paragraph 0027).
Regarding claim 4, Rall further discloses wherein the cavity of the housing has a cavity base opposite the front end, a wide portion proximate the front end, and a narrow portion proximate the cavity base (See at least Figure 1, clearly illustrated).
Regarding claim 5, Rall further discloses wherein the cavity base has an angled shape terminating in a point (See at least Figure 1, clearly illustrated).
Regarding claim 6, Rall further discloses wherein the base of the insert has an angled shape terminating in a point (See at least Figure 1, clearly illustrated).
Regarding claim 7, Bray further discloses wherein each cutout in the plurality of cutouts has a curved shape (See Figures, clearly illustrated).
Regarding claim 8, Bray further discloses wherein each cutout in the plurality of cutouts has a centerline positioned substantially parallel to the longitudinal axis of the projectile (See Figures, clearly illustrated).
Regarding claim 9, Rall as modified by Bray discloses the claimed invention except for the range of lengths of the cutouts.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first length be between about 0.01 inch and about 0.03 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Rall discloses a bullet adapted for insertion into a casing filled with an explosive propellant, comprising: a front end having a rounded tip; a rear end opposite the front end and having a base; a boattail (See at least Figure 1, clearly illustrated) tapering outwardly from the base to a first point a distance from the base; a cylindrical portion integrally interconnected on a first end to the boattail and extending from the first point to a second point between the front end and the first point, wherein the cylindrical portion comprises a plurality of angled driving bands and a plurality of angled relief cuts, wherein a highest point of each angled driving band in the plurality of angled driving bands has a larger diameter than a lowest point of each angled relief cut in the plurality of angled relief cuts, wherein each angled driving band is positioned between two angled relief cuts (See rejections above, details previously addressed), and wherein angles between the angled driving bands and the angled relief cuts relative to a longitudinal axis of the bullet are between about 6 degrees and about 11 degrees (See Figures, clearly illustrated); a nose portion tapering from the rounded tip to the cylindrical portion at the second point, wherein the nose portion is integrally interconnected to the cylindrical portion at the second point (See at least Figure 1, clearly illustrated); a cavity formed in a portion of the nose portion, and an insert positioned at least partially within the cavity, and wherein the insert includes an apex at a forward end opposite a base at a second end (See rejections above, details previously addressed).
Rall does not disclose cutouts.
Bray, a related prior art reference, discloses wherein the cavity has a plurality of cutouts extending from a front end of the cavity and into the cavity a cutout length (312, See Figures, clearly illustrated, and at least Paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rall with the noted teachings of Bray.  The suggestion/ motivation for doing so would have been to facilitate expansion or “mushrooming” upon impact as clearly taught by Bray.
Regarding claim 11, Rall further discloses wherein the insert comprises a first nose portion at the forward end and extending to a stem portion that extends to the base, the first nose portion having a first radius of curvature and the stem portion having a substantially linear outer surface, and wherein the first nose portion is positioned outside of the cavity and a majority of the stem portion is positioned within the cavity (See Figures, clearly illustrated).
Regarding claim 12, Rall further discloses wherein a forward portion of the stem of the insert has a first diameter and a rear portion of the stem of the insert has a second diameter, and wherein the first diameter is larger than the second diameter (See Figures, clearly illustrated).
Regarding claim 13, Rall further discloses wherein the first nose portion tapers outwardly to the stem portion and the stem portion has a substantially cylindrical shape (See Figures, clearly illustrated).
Regarding claim 14, Bray further discloses wherein the plurality of cutouts are cut into an inner surface of the cavity (See Figures, clearly illustrated).
Regarding claim 15, Bray further discloses wherein each cutout in the plurality of cutouts has a curved shape with a specific radius of curvature (See Figures, clearly illustrated).
Regarding claim 16, Bray further discloses wherein each cutout in the plurality of cutouts has a centerline positioned substantially parallel to the longitudinal axis of the projectile (See Figures, clearly illustrated).
Regarding claim 17, Rall as modified by Bray discloses the claimed invention except for the specific lengths of the cutouts.  It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cutout length be 3/8 inch, 0.40 inch, or 0.50 inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 18, Rall further discloses wherein the nose portion of the bullet comprises the first nose portion of the insert and a second nose portion with a second radius of curvature (See Figures, clearly illustrated).
Regarding claim 19, Rall further discloses wherein the base of the insert has an angled shape terminating in a point (See Figures, clearly illustrated).
Regarding claim 20, Rall further discloses wherein the cavity has a cavity base opposite the front end, a wide portion proximate the front end, and a narrow portion proximate the cavity base, and wherein the cavity base has an angled shape terminating in a point (See Figures, clearly illustrated).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641